[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-12094                ELEVENTH CIRCUIT
                                                            OCTOBER 27, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                D. C. Docket No. 05-00124-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

WILLIE COLLON WEST,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (October 27, 2009)

Before EDMONDSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Willie Collon West appeals his conviction and sentence of 168 months of
imprisonment for conspiracy to possess with intent to distribute at least 5 grams of

cocaine base. 21 U.S.C. § 846. West challenges the validity of his guilty plea and

the constitutionality and reasonableness of his sentence. We affirm.

      West entered an agreement with the government to plead guilty to

conspiracy to distribute cocaine base in exchange for the dismissal of a second

drug charge. The plea agreement provided that West waived his right to appeal his

sentence, subject to three exceptions: the sentence exceeded the “applicable

guidelines range as determined by the Court”; the sentence exceeded the maximum

statutory penalty; or the sentence violated the Eighth Amendment. The agreement

stated as a factual basis that West sold 34.6 grams of cocaine base to a federal

agent for $1200.

      At a change of plea hearing before a magistrate judge, West verified that he

had read and signed the plea agreement and he had read and agreed with all the

statements in the factual basis. The magistrate judge explained in detail West’s

right to appeal his sentence and the consequences of his decision to waive that

right, and West verified that he had agreed, subject to the three exceptions, to

waive his right to appeal his sentence. West testified that he had sold a federal

agent “34 grams” of cocaine base and received $1200 in payment. The district

court later accepted West’s plea of guilty.



                                              2
         The presentence investigation report identified West as a career offender and

listed a base offense level of 34. After a three-point reduction for acceptance of

responsibility, the report provided a total offense level of 31. With a criminal

history of VI, the report provided a sentencing range between 188 and 235 months

of imprisonment.

         West objected to an enhancement as a career offender, but the district court

overruled the objection. The district court found that West’s criminal history

category overrepresented his criminal record and reduced his category to V, which

resulted in a sentencing range between 168 and 210 months of imprisonment under

the Sentencing Guidelines. The district court sentenced West at the low end of that

range.

         West failed to present any of his arguments to the district court, so our

review is for plain error. On review for plain error, we may correct only an error

that is plain and affects substantial rights. United States v. Gonzalez, 550 F.3d
1319, 1322 (11th Cir. 2008). An error is plain if it is “obvious or clear under

current law.” United States v. Williams, 469 F.3d 963, 966 (11th Cir. 2006).

Because West pleaded guilty, he “must show a reasonable probability that, but for

the error, he would not have entered the plea.” United States v. Dominguez

Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004).



                                             3
      West argues that his plea of guilty was invalid because he lacked personal

knowledge about one sentence in the factual basis that recounted a single drug

transaction by his codefendant, but this argument is absurd. “Before entering

judgment . . . [against West], the [district] court [had to] determine that there [was]

a factual basis for the plea.” Fed. R. Crim. P. 11(b)(3). West confirmed all the

facts material to his conviction when he admitted colluding with a codefendant to

sell a federal agent 34 grams of cocaine base. See United States v. Johnson, 89
F.3d 778, 784 (11th Cir. 1996). The district court did not plainly err by accepting

the factual basis for West’s guilty plea.

      West next argues that his sentence is unreasonable, but this argument is

barred by the appeal waiver in his plea agreement. The magistrate judge explained

the waiver to West during the change of plea hearing, and West acknowledged that

he had agreed to waive his right to appeal his sentence. See United States v.

Bushert, 997 F.2d 1343, 1350–52 (11th Cir. 1993). West fails to explain how the

district court plainly erred in finding that West’s appeal waiver was knowing and

voluntary.

      West’s appeal waiver does not bar his argument that his sentence violates

the Eighth Amendment, but his argument nevertheless fails. West fails to cite any

caselaw to support his argument that his sentence of 168 months of imprisonment



                                            4
is grossly disproportionate to his offense. See United States v. Raad, 406 F.3d
1322, 1323–24 (11th Cir. 2005). The district court did not plainly err by

sentencing West at the low end of the guideline range.

      West’s conviction and sentence are AFFIRMED.




                                         5